        Case 1:20-cv-01419-APM Document 131 Filed 09/14/20 Page 1 of 15



                       UNITED STATES DISTRICT COURT FOR
                           THE DISTRICT OF COLUMBIA



DOMINGO ARREGUIN GOMEZ, et al.,          )
                                         )     DEFENDANTS’ RESPONSE
Plaintiffs,                                    TO PLAINTIFFS’
                                         )
                                               EMERGENCY MOTION FOR
v.                                       )
                                               TELEPHONE CONFERENCE.
                                         )
DONALD J. TRUMP, et al.,                 )     Case No. 20-cv-01419 (APM)
                                         )
Defendants.                              )
                                         )
                                         )
MOHAMMED ABDULAZIZ                       )
ABDUL MOHAMMED, et al.,                  )
                                         )
Plaintiffs,
                                         )     Case No. 20-cv-01856 (APM)
v.                                       )
                                         )
MICHAEL R. POMPEO, et al.,               )
                                         )
Defendants.                              )
                                         )

AFSIN AKER, et al.,                      )
                                         )
Plaintiffs,                              )
v.                                       )    Case No. 20-CV-01926 (APM)
                                         )
DONALD J. TRUMP, et al.,                 )
                                         )
Defendants.                              )
                                         )
                                         )
        Case 1:20-cv-01419-APM Document 131 Filed 09/14/20 Page 2 of 15




  CLAUDINE NGUM FONJONG, et al.,                     )
                                                     )
  Plaintiffs,                                        )
  v.
                                                     )
                                                              Case No. 20-cv-02128 (APM)
  DONALD J. TRUMP, et al.,                           )
                                                     )
  Defendants.                                        )
                                                     )
                                                     )
                                                     )
  CHANDAN PANDA, et al.,                             )
                                                     )
  Plaintiffs,                                        )
                                                     )
  v.                                                          Case No. 20-cv-01907 (APM)
                                                     )
  CHAD F. WOLF, et al.,                              )
                                                     )
  Defendants.                                        )
                                                     )
                                                     )



       Pursuant to the Court’s Minute Order, September 11, 2020, the Government provides this

response to the following issues identified in Plaintiffs’ motion for an emergency status

conference. See ECF No. 127. The Government will address: (1) Plaintiffs’ allegations regarding

the potential refusal of diversity visas to individuals subject to the five regional COVID-19

proclamations; (2) Plaintiffs’ allegations regarding the refusal to re-issue diversity visas beyond

the end of the fiscal year deadline, September 30, 2020; (3) Plaintiffs’ allegations regarding the

refusal to extend the validity of medical examinations; (4) Plaintiffs’ allegations regarding the

refusal to process non-plaintiff DV applications that are still at the KCC; and (5) Plaintiffs’

allegations regarding the refusal to allow emergency visa processing in Cuba and Azerbaijan,

which have closed their borders due to COVID-19.



                                                2
        Case 1:20-cv-01419-APM Document 131 Filed 09/14/20 Page 3 of 15




A.     The Preliminary Injunction Order and Subsequent Actions by the State Department.

       On September 4, 2020, this Court issued an order granting in part and denying in part

Plaintiffs’ motions for a preliminary injunction in these consolidated cases. ECF No. 123 (the “PI

Order”). Specifically, the Court ordered Defendants to “undertake good-faith efforts … to

expeditiously process and adjudicate DV-2020 diversity visa and derivative beneficiary

applications and issue or reissue diversity and derivative beneficiary visas to eligible applicants by

September 30, 2020 ….” Id. at 84. The PI Order further states, “this order does not prevent any

embassy personnel, consular officer, or administrative processing center from prioritizing the

processing, adjudication, or issuance of visas based on resource constraints, limitations due to the

COVID-19 pandemic, or country conditions.” Id. (emphasis added).

       The following day, September 5, 2020, the State Department began developing guidance

to implement the PI Order for its worldwide operations. Anticipating that some DV applicants may

reside in a consular district of a U.S. embassy or consulate that would be unable to process their

applications due to COVID-19 and/or country conditions, on September 8, 2020, government

counsel forwarded a spreadsheet prepared by the State Department to the Gomez, Aker,

Mohammed, and Fonjong plaintiffs’ counsel requesting top three rank-ordered alternate posts for

individual plaintiffs whose applications remain with the Kentucky Consular Center (KCC). 1

       On September 9, 2020, the State Department issued a cable providing guidance to all

consular posts regarding the implementation of the PI Order to process DV applications, hosted a

worldwide webinar for Department employees, and released public guidance on its website, which



1
  On September 11, 2020, parties on both sides identified errors in the spreadsheet in that it
inadvertently omitted a number of named plaintiffs whose applications are pending at the KCC.
These issues are in the process of being rectified and the lists are being reconciled. On
September 11 and 12, 2020, counsels for Mohammed, Fonjong, and Aker provided lists of their
individual plaintiffs.
                                                  3
        Case 1:20-cv-01419-APM Document 131 Filed 09/14/20 Page 4 of 15




includes a prioritization plan for processing DV cases consistent with the Court’s order. See U.S.

DEPARTMENT             OF        STATE,         “Diversity      Visa      DV-2020         Update”

https://travel.state.gov/content/travel/en/News/visas-news/diversity-visa-DV-2020-update.html,

Sept. 9, 2020, (Last Accessed Sept. 14, 2020). Staff at the Department’s headquarters has been

actively coordinating with staff at consular sections processing immigrant visas at U.S. embassies

and consulates around the world to cancel existing visa appointments, making slots available to

schedule DV applicants, and attempting to reserve sufficient appointments to ensure that plaintiffs

are given highest priority over other DV applicants.

B.     Plaintiffs’ motion for an “emergency” status conference.

       On September 10, 2020, government counsel received an email from the Aker plaintiffs’

counsel regarding the State Department’s implementation of the PI Order and its public guidance

on the website. See generally ECF No. 127-1. On September 11, 2020, while government counsel

and the State Department were still reviewing issues raised in the email, the Aker and Gomez

plaintiffs filed a motion for an emergency status conference. See ECF No. 127. In their motion,

Plaintiffs contend that “the September 9 guidance states that notwithstanding the Court’s order,

many DV2020 selectees will not be issued a visa, or will otherwise not be able to use that visa to

enter the United States in the future, and will therefore be permanently deprived of the benefit of

the diversity visa and of the Court’s Order.” Id. at 2-3.

C.     The Government’s response to Plaintiffs’ motion.

       1.      The Regional COVID-19 Proclamations. Plaintiffs assert that “Defendants are

erroneously applying the Regional COVID Proclamations’ conditions on entry to the issuance of

visas under this Court’s Order.” ECF No. 127 at 3 (emphasis in original). That is not the case. As

a preliminary matter, the only proclamations that are being challenged are Proclamations 10014



                                                  4
        Case 1:20-cv-01419-APM Document 131 Filed 09/14/20 Page 5 of 15




and 10052. The PI Order does not require the State Department to set aside its operational

guidance or decades-long interpretation of 8 U.S.C § 1182(f) with regard to any other of the dozens

of presidential proclamations in effect, including any of the five COVID-19 regional proclamations

or Presidential Proclamation 9645, which was reviewed by the Supreme Court in Trump v. Hawaii,

138 S. Ct. 2392 (2018). For a list of presidential proclamations issued pursuant to 8 U.S.C

§ 1182(f), see Ben Harrington and Theresa Reis, Cong. Research Serv., LSB10458, Presidential

Actions to Exclude Aliens Under INA § 212(f) (2020) available at crsreports.congress.gov › pdf ›

LSB › LSB10458 (last accessed September 14, 2020). The Department is not only justified in

enforcing the regional COVID-19 proclamations consistent with the implementation procedures

those proclamations ordered it to devise, see, e.g., Sec. 3(a) of Presidential Proclamation 9993, it

is obligated to.

        In response to the global COVID-19 pandemic, the President signed five regional

proclamations suspending entry into the United States of aliens who were physically present in the

relevant region within 14 days preceding entry or attempted entry into the United States. See U.S.

DEPARTMENT          OF    STATE,     “Presidential   Proclamations     on    Novel    Coronavirus”

https://travel.state.gov/content/travel/en/News/visas-news/presidential-proclamation-

coronavirus.html, last updated June 29, 2020 (last accessed September 14, 2020) (collectively the

“COVID-19 regional proclamations”). On January 31, 2020, the President signed Proclamation

9984 suspending entry into the United States of aliens who were physically present in the People’s

Republic of China, excluding Hong Kong and Macau, within the 14 days preceding entry or

attempted entry into the United States. See generally 85 Fed. Reg. 6709. On February 29, 2020,

the President signed Proclamation 9992 suspending entry of aliens physically present in Iran within

14 days preceding entry. See generally 85 Fed. Reg. 12855. On March 11, 2020, the President


                                                 5
        Case 1:20-cv-01419-APM Document 131 Filed 09/14/20 Page 6 of 15




signed Proclamation 9993 suspending entry of aliens physically present in the Schengen Area

within 14 days preceding entry. See generally 85 Fed. Reg. 15045. On March 14, 2020, the

President signed Proclamation 9996 suspending entry of aliens physically present in the United

Kingdom and Ireland within 14 days preceding entry. See generally 85 Fed. Reg. 15341. Finally,

on May 24, 2020, the President signed Proclamation 10041 suspending entry of aliens physically

present in Brazil within 14 days preceding entry. See generally 85 Fed. Reg. 31933.

       The State Department’s public guidance on the implementation of the PI Order states the

following:

       The five Regional COVID Proclamations that suspend entry of immigrants who
       were physically present in China, Iran, the Schengen Area, the UK, Ireland, or
       Brazil within 14 days of entry into the United States are still in effect and not the
       subject of the Court’s order. Thus, while DV applicants subject to a regional
       COVID Proclamation (China, Iran, the Schengen Area, the UK, Ireland, or Brazil)
       may be interviewed and processed, applicants who have been physically present in
       the affected region during the preceding 14-day period will not be issued an
       immigrant visa, unless excepted under the relevant proclamation or until they have
       been outside the affected region for 14 days.

U.S.     DEPARTMENT           OF      STATE,         “Diversity    Visa     DV-2020        Update”

https://travel.state.gov/content/travel/en/News/visas-news/diversity-visa-DV-2020-update.html,

Sept. 9, 2020, (Last Accessed Sept. 14, 2020).

       Plaintiffs take issue with this guidance, see ECF No. 127 at 3, but the guidance is in full

compliance with the PI Order. ECF No. 123. The PI Order makes no mention of Proclamations

9984, 9992, 9993, 9996 and 10041, or any other Presidential Proclamation that State is currently

enforcing through visa denials. Thus, the State Department is reasonably interpreting the scope of

the PI Order to apply only to its implementation of Proclamations 10014 and 10052. Id. at 84-85

(paragraphs 1 through 7). The State Department has no legal authority to suspend any other

proclamation, including the COVID-19 regional proclamations, or to apply the PI Order to them.



                                                 6
        Case 1:20-cv-01419-APM Document 131 Filed 09/14/20 Page 7 of 15




Moreover, the Court cannot extend its equitable power to proclamations and corresponding agency

policies not challenged in any of the operative complaints. See, e.g., Pac. Radiation Oncology,

LLC v. Queen’s Med. Ctr., 810 F.3d 631, 632 (9th Cir. 2015) (“[a] court’s equitable power lies

only over the merits of the case or controversy before it,” [so that] “[w]hen a plaintiff seeks

injunctive relief based on claims not pled in the complaint, the court does not have the authority

to issue an injunction.”).

        In implementing the PI Order, the Government is not attempting to frustrate the Court’s

stay of the State Department’s “No-Visa Policy” or its interpretation of U.S.C. § 1182(f) with

regard to Proclamation 10014. See, e.g., ECF No. 123 at 60-65. 2 And, Plaintiffs are asserting that

the State Department should unilaterally expand the scope of the PI Order in a manner that

essentially enjoins the five COVID-19 regional proclamations. But none of those five

proclamations (or any agency policy implementing them) are being challenged by any of the

plaintiffs in the cases before this Court.

       The government acknowledges that the regional COVID-19 proclamations may present the

plaintiffs with challenges, but those proclamations remain in place and are related to the COVID-

19 pandemic and different countries’ conditions. The PI Order specifically accounts for this

because the PI Order “does not prevent any embassy personnel, consular officer, or administrative

processing center from prioritizing the processing, adjudication, or issuance of visas based on

resources constraints, limitations due to the COVID-19 pandemic, or country conditions.” ECF

No. 123 at 84.




2
 In accordance with the PI Order, the suspension of entry of persons subject to Proclamations
10014 and 10052 remains in effect. See, e.g., ECF No. 123 at 85 (“Plaintiffs’ requests for the
court to preliminarily enjoin Defendants from implementing or enforcing Proclamations 10014
and 10052 against Plaintiffs are denied.”).
                                                7
        Case 1:20-cv-01419-APM Document 131 Filed 09/14/20 Page 8 of 15




        Accordingly, the PI Order does not require the State Department to supersede any COVID-

19 regional proclamation or any other proclamation to which a plaintiff may be subject, including

but      not      limited      to      Presidential         Proclamations     9645       and      9983.

https://travel.state.gov/content/travel/en/us-visas/visa-information-resources/presidential-

proclamation-archive/presidential-proclamation9645.html.

        2.      Reissuance of Diversity Visas Beyond September 30, 2020. The State

Department’s public guidance on the implementation of the Court’s order states:

        DV-2020 applicants whose visas will expire before December 31, 2020 when
        Proclamation 10014 is currently due to expire, will be unable to immigrate on that
        visa, unless they are exempt from the Proclamation, and cannot be issued a new
        visa after September 30, 2020. DV applicants are reminded that if they were either
        in the United States, or held a valid immigrant visa on April 23, when Presidential
        Proclamation 10014 went into effect, they are exempt from the Proclamation. DV
        applicants who held valid DV visas on April 23 but were unable to travel and whose
        visas have since expired, may be reissued a DV visa before September 30, 2020.

U.S.     DEPARTMENT             OF      STATE,            “Diversity   Visa     DV-2020        Update”

https://travel.state.gov/content/travel/en/News/visas-news/diversity-visa-DV-2020-update.html,

Sept. 9, 2020, (Last Accessed Sept. 14, 2020).

        Plaintiffs take issue with this guidance, asserting that the State Department is not

complying with the PI Order because of its “categorical refusal to reissue any diversity visas for

dates that extend past September 30, 2020, even if those diversity visas will expire before

December 31, 2020, the earliest date when the Proclamation could possibly expire.” ECF No. 127

at 1. Plaintiffs are incorrect for two reasons. First, a person holding a valid diversity visa on April

23, 2020 is not subject to the suspension of entry under Proclamations 10014 and 10052.

Accordingly, they could use their Diversity Visas, travel to the United States, and not be subject to the

Proclamation 10014 restrictions, so no relief is warranted. Second, the State Department is statutorily




                                                      8
        Case 1:20-cv-01419-APM Document 131 Filed 09/14/20 Page 9 of 15




precluded from issuing or reissuing any diversity visas for the fiscal year 2020 diversity visa

program after the end of the fiscal year deadline on September 30, 2020.

        Section 2 of Proclamation 10014 provides that the “suspension and limitation on entry

pursuant to section 1 of this proclamation shall apply only to aliens who…(ii) do not have an

immigrant visa that is valid on the effective date of this proclamation.” Section 2(a)(ii) of

Proclamation 10014. See 85 Fed. Reg. 23,442. Thus, individuals with valid diversity visas when

Proclamation 10014 went into effect on April 23, 2020, are not subject to the entry restrictions

under Sections 2(a)(ii) and 5 of Proclamation 10014. See 85 Fed. Reg. 23,442. The Proclamation

presents no barrier to re-issuance for individuals who had valid diversity visas on April 23 that

have since expired. Moreover, for applicants who had a valid visa on April 23, 2020, Proclamation

10014 does not prevent them from using their diversity visa and entering the United States.

        Secondly, under 8 U.S.C. § 1154(a)(1)(I)(ii)(II), the State Department is precluded from

reissuing diversity visas after the end of the fiscal year deadline of September 30, 2020. Section

1154(a)(1)(I)(ii)(II) relates to the procedures for filing petitions pursuant to the diversity visa

program and states that “Aliens who qualify, through random selection, for a visa under section

1153(c) of this title [the diversity visa program] shall remain eligible to receive such visa only

through the end of the specific fiscal year for which they were selected.” 8 U.S.C.

§ 1154(a)(1)(I)(ii)(II) (emphasis added). Thus, as several courts of appeals have concluded, the

diversity-visa-program statute, 8 U.S.C. § 1153(c), “precludes [the State Department] from issuing a visa

pursuant to the DV Program for a given fiscal year upon the expiration of that fiscal year.” Coraggioso v.

Ashcroft, 355 F.3d 730, 734 (3d Cir. 2004), as amended (Jan. 29, 2004) (citing Nyaga v. Ashcroft, 323 F.3d

906, 914 (11th Cir. 2003), and Iddir v. INS, 301 F.3d 492, 501 (7th Cir. 2002)); but see P.K. v. Tillerson,

302 F. Supp. 3d 1 (D.D.C. 2017). This statutory limitation applies equally to the issuance of

replacement visas once a diversity visa issued prior to September 30, 2020, expires.

                                                    9
       Case 1:20-cv-01419-APM Document 131 Filed 09/14/20 Page 10 of 15




       3.      Extending the Validity of Medical Examinations. 8 U.S.C. § 1201(d) requires all

applicants applying for immigrant visas to undergo a medical examination. See 9 FAM 504.4-7(a).

“In no instance is the medical examination valid for more than six months.” 9 FAM 504.4-

4(A)(c)(2). Plaintiffs take issue with the expiration of the statutorily required medical

examinations, stating the following:

       Defendants’ apparent categorical refusal to extend the validity of medical exams,
       as Defendants have recently done for other visa categories, including K-1 visas,
       even though an immigrant visa generally expires when the visa recipients’ medical
       exam expires and some medical exams are valid for only three months. Defendants’
       refusal makes it impossible for those visa holders to enter before December 31,
       2020, the earliest date when the Proclamation could possibly expire, even if they
       receive their diversity visa pursuant to this Court’s order.

ECF No. 127 at 1-2.

       The authority, however, to extend the validity of medical examinations rests with the

Centers for Disease Control and Prevention (CDC), not the State Department. See 9 FAM 302.2-

3(C) (“Medical examination validity is determined by the CDC.”); 9 FAM 302.2-3(C)(b) (“If CDC

approves an extension of the original medical examination validity, posts should limit the visa to

the new CDC-approved validity date, as long as the visa validity does not exceed six months….”).

On July 24, 2020, State Department announced a one-month extension of the validity of the

medical examinations conducted between January 1 and June 30, 2020, which required the

approval of the CDC. See U.S. DEPARTMENT OF STATE, “One Month Extension of Immigrant

Visa Medical Examinations” https://travel.state.gov/content/travel/en/News/visas-news/one-

month-extension-of-immigrant-visa-medical-examinations.html (last updated July 24, 2020) (last

visited Sept. 14, 2020).

       4.      Processing of Non-Plaintiff DV Applications. The State Department’s public

guidance on the implementation of the Court’s order provides the following prioritization plan:



                                               10
       Case 1:20-cv-01419-APM Document 131 Filed 09/14/20 Page 11 of 15




   1. Individuals who were named plaintiffs in Gomez v. Trump and its companion cases;

   2. Applicants who had already been interviewed who seek reissuance or to overcome a prior
      refusal;

   3. Applicants who were scheduled for appointments in March, April, or May and whose
      appointments were cancelled due to the COVID-19 pandemic and worldwide suspension
      of routine visa processing;

   4. For posts that have additional capacity to process applications and are not exhausted by the
      three categories above, applicants whose cases are pending with the Department’s
      Kentucky Consular Center.

U.S.     DEPARTMENT           OF      STATE,         “Diversity     Visa    (DV-2020)       Update”

https://travel.state.gov/content/travel/en/News/visas-news/diversity-visa-DV-2020-update.html,

(last updated September 9, 2020) (last visited Sept. 14, 2020). Plaintiffs appear to take issue with

the fact that non-plaintiffs to the cases before this Court have received the lowest priority:

“Defendants’ refusal to process many DV2020 selectees who are not named plaintiffs in the

Gomez, Aker, Mohammed, and Fonjong cases, including many plaintiffs whose cases are still being

processed at the Kentucky Consular Center (“KCC”). ECF No. 127 at 2. The PI Order recognizes

that “there is no statutory requirement that every available diversity visa be issued each year[,]”

ECF No. 123 at 69, and ordered the State Department to prioritize “the named diversity visa

Plaintiffs in Gomez, Aker, Mohammed, and Fonjong and their derivative beneficiaries.” Id. at 84.

Moreover, there are various limitations on the State Department’s ability to process and adjudicate

all DV applications, including ones submitted by non-plaintiffs, by September 30, 2020.


       As a preliminary matter, only embassies and consulates that are designated immigrant visas

processing posts have the capacity to process diversity visas; there are a number of embassies and

consulates    –    approximately     90    -    that     only     process   non-immigrant     visas.

https://travel.state.gov/content/travel/en/us-visas/visa-information-resources/fees/visa-issuing-

posts.html. Moreover, embassies and consulates that do process immigrant visas are limited

                                                11
       Case 1:20-cv-01419-APM Document 131 Filed 09/14/20 Page 12 of 15




because of resource constraints, local conditions, and health and safety concerns due to the

COVID-19 pandemic. Despite these limitations and in an effort to accommodate the named

plaintiffs and prioritize DV applicants, in accordance with the PI Order, the State Department

cancelled the majority of all other previously scheduled immigrant visa appointments through

September 30. Even with this drastic action, the reality is there is not sufficient capacity to process

all DV-2020 selectees. Cf ECF No. 123 at 84. (“this order does not prevent any embassy personnel,

consular officer, or administrative processing center from prioritizing the processing, adjudication,

or issuance of visas based on resource constraints, limitations due to the COVID-19 pandemic, or

country conditions.”) (emphasis added).


       Defendants’ prioritization is especially necessary because, for applications still pending

with the KCC – with the exception of named plaintiffs pursuant to the PI order – the State

Department is required to follow the statutory “order of consideration” in issuing visas. See 8

U.S.C. § 1153(e); 22 CFR §§ 42.33(c), (d). Thus, contrary to Plaintiffs allegations, the State

Department is not categorically refusing to process non-plaintiff applications that are still at KCC.

Rather, it is attempting to process as many applications as possible in accordance with the PI Order

and statutory and regulatory requirements.


       5.      Emergency Visa Processing in Cuba and Azerbaijan. Finally, Plaintiffs raise the

issue of country conditions in Cuba and Azerbaijan, “which have closed their borders due to

COVID-19.” ECF No. 127 at 2. Initially, as a general matter, not all U.S. consular posts process

immigrant visas. See generally U.S. DEPARTMENT OF STATE, “Visa Issuing Posts”

https://travel.state.gov/content/travel/en/us-visas/visa-information-resources/fees/visa-issuing-

posts.html (last visited Sept. 14, 2020). As relevant here, immigrant visas for individuals from



                                                  12
       Case 1:20-cv-01419-APM Document 131 Filed 09/14/20 Page 13 of 15




Cuba and Azerbaijan are processed outside those respective countries. Since autumn of 2017,

immigrant visas for Cuban nationals have been processed in third countries, previously in

Colombia and, most recently, in Guyana. See U.S. DEPARTMENT OF STATE, “U.S. Relations

With Cuba” https://www.state.gov/u-s-relations-with-cuba/, Nov. 22, 2019 (last visited Sept. 14,

2020) (“Due to injuries sustained by our diplomatic community in Havana, visa processing for

most Cuban applicants is presently taking place in third countries.”); U.S. EMBASSY IN

CUBA, “Immigrant Visas” https://cu.usembassy.gov/visas/immigrant-visas/ (last visited Sept.

14, 2020) (“Due to the suspension of immigrant visa services at the U.S. Embassy in Havana,

Cuba, the U.S. Department of State has designated the U.S. Embassy in Georgetown, Guyana as

the primary site to process immigrant visas for residents of Cuba.”); see also U.S. EMBASSY IN

CUBA, “Information on Consular and Immigration Services,”

https://cu.usembassy.gov/information-consular-immigration-services/, Jan. 4, 2018 (last accessed

September 14, 2020) (“The U.S. Department of State has designated the U.S. Embassy in

Bogota, Colombia to process immigrant visas for residents of Cuba. Cuban immigrant visa

applicants originally designated for processing at U.S. Embassy Havana are now being scheduled

for interviews at Embassy Bogota, beginning in January 2018.”). Immigrant visas for individuals

from Azerbaijan are processed at the U.S. Embassy in Tbilisi, Georgia. U.S. DEPARTMENT OF

STATE, “U.S. Embassy Tbilisi, Georgia – TBL” https://travel.state.gov/content/travel/en/us-

visas/Supplements/Supplements_by_Post/TBL-Tbilisi.html (last visited Sept. 14, 2020) (“Please

note that immigrant visa interviews for residents of both Georgia and Azerbaijan are held at the

U.S. Embassy in Tbilisi.”). Plaintiffs suggest that because of the restrictions in Cuba and

Azerbaijan due to conditions in those countries that prevent individuals from those countries

from traveling to Guyana and Georgia, respectively, to process their DV applications, these



                                                13
       Case 1:20-cv-01419-APM Document 131 Filed 09/14/20 Page 14 of 15




applications should be processed in Cuba and Azerbaijan on an emergency basis. But this request

is contrary to the PI Order, which specifically “does not prevent any embassy personnel, consular

officer, or administrative processing center from prioritizing the processing, adjudication, or

issuance of visas based on resources constraints, limitations due to the COVID-19 pandemic, or

country conditions.” ECF No. 123 at 84.


 September 14, 2020                                    JEFFREY BOSSERT CLARK
                                                       Acting Assistant Attorney General, Civil
                                                       Division

                                                       WILLIAM C. PEACHEY
                                                       Director, Office of Immigration Litigation,
                                                       District Court Section

                                                       GLENN M. GIRDHARRY
                                                       Assistant Director

                                                       /s/ James J. Wen
                                                       Trial Attorney
                                                       U.S. Department of Justice, Civil Division
                                                       Office of Immigration Litigation
                                                       District Court Section
                                                       Washington, D.C. 20044
                                                       (202) 532-4142
                                                       James.J.Wen@usdoj.gov


                                                       Attorneys for Defendants




                                                 14
       Case 1:20-cv-01419-APM Document 131 Filed 09/14/20 Page 15 of 15



                             CERTIFICATE OF SERVICE

       I hereby certify that on September 14, 2020, I electronically filed the foregoing document

with the Clerk of the United States District Court for the District of Columbia by using the CM/ECF

system. Counsel in the case are registered CM/ECF users and service will be accomplished by the

CM/ECF system.



                                                   /s/ James J. Wen
                                                   Trial Attorney
                                                   U.S. Department of Justice
                                                   Civil Division
